Dismissed and Memorandum Opinion filed February 4, 2010.
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00561-CV
____________
 
N.W. ENTERPRISES, INC., D/B/A GASLIGHT NEWS &
VIDEO, Appellant
 
V.
 
CITY OF HOUSTON, Appellee
 

 
On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2008-44756
 

 
M E M O R
A N D U M  O P I N I O N
This appeal is from an order signed June 9, 2009, in which
the trial court granted a temporary injunction.  Appellee filed a motion to
dismiss the appeal as moot and appellant responded. 
In the order on appeal, the trial court enjoined
appellant from operating an adult arcade and ordered appellant to secure that
section of the premises.  Subsequently, in accordance with a lease termination
agreement between appellant and the landlord, appellant vacated the premises.  Appellee
and the landlord of the premises then entered into an agreed interlocutory
declaratory judgment and permanent injunction declaring the premises ineligible
for the operation of any sexually-oriented business.  
Appellee claims the appeal is moot because appellant
no longer occupies or operates an adult arcade at the premises.  Appellant argues
the appeal is not moot because appellant has an interest in recovering damages,
resuming operations at another location, and protecting the operation of a
second store that is under threat of similar injunction.  
We are prohibited from reviewing a temporary
injunction that is moot because such a review would constitute an impermissible
advisory opinion.  Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d
83, 86 (Tex. 1999).  When a temporary injunction becomes inoperative, the issue
of its validity is moot.  Id.  We must dismiss the case once it becomes
moot on appeal.  Isuani v. Manske-sheffield Radiology Group, P.A.,, 802
S.W.2d 235, 236 (Tex. 1991).  
The temporary injunction on appeal has clearly become
inoperative.  Any opinion regarding whether the trial court erred in granting
the temporary injunction would therefore be advisory and without any practical
legal effect.  Appellee’s motion is granted and the
appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Frost, Boyce, and Sullivan.